Case: 16-10720      Document: 00514021994         Page: 1    Date Filed: 06/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-10720                                   FILED
                                  Summary Calendar                              June 6, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNULFO DAVILA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:04-CR-194-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Arnulfo Davila, federal prisoner # 32490-177, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion. He contends that the district court
erred in failing to consider the 18 U.S.C. § 3553(a) factors before denying his
motion and in failing to consider the applicable guidelines range.
       The district court sentenced Davila to 300 months of imprisonment
based on his binding agreement under Federal Rule of Criminal Procedure


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10720     Document: 00514021994      Page: 2    Date Filed: 06/06/2017


                                  No. 16-10720

11(c)(1)(C). Davila’s plea agreement did not call for him to be sentenced within
a particular guidelines range, nor did it indicate that the basis for the specified
term was a guidelines range applicable to his offense. See Freeman v. United
States, 564 U.S. 522, 534-40 (2011) (Sotomayor, J., concurring); United States
v. Benitez, 822 F.3d 807, 809-12 (5th Cir. 2016).           Additionally, the plea
agreement did not explicitly employ a particular guidelines range to establish
the term of imprisonment. See Benitez, 822 F.3d at 811. Thus, Davila was not
eligible for a reduction because his sentence was not “based on a sentencing
range that has subsequently been lowered by the Sentencing Commission.”
§ 3582(c)(2); see Benitez, 822 F.3d at 811-12. The district court’s denial of a
sentence reduction is, therefore, AFFIRMED. See Benitez, 822 F.3d at 809-12;
Dillon v. United States, 560 U.S. 817, 826-27 (2010).




                                        2